Exhibit 10.1




THIS PROMISSORY NOTE HAS BEEN ACQUIRED FOR INVESTMENT PURPOSES ONLY AND NOT FOR
DISTRIBUTION AND MAY BE TRANSFERRED OR OTHERWISE DISPOSED OF ONLY IN COMPLIANCE
WITH THE SECURITIES ACT OF l933, AS AMENDED (THE “ACT”).

AMERITRANS CAPITAL CORPORATION

December 15, 2009

PROMISSORY NOTE

AMERITRANS CAPITAL CORPORATION, a Delaware corporation (the “Company”), for
value received, hereby promises to pay to
                                                                            or
order (the “Holder”) on December 14, 2011 (the “Maturity Date”) at the offices
of the Company, the principal sum of
                                                                           ($                    )
DOLLARS in such coin or currency of the United States of America as at the time
of payment shall be legal tender for the payment of public and private debts and
to pay interest on the outstanding principal sum at the rate of eight and three
quarters percent (8.75%) per annum through the Maturity Date.  Interest on the
principal balance of this Promissory Note (“Note”) from the date hereof (the
“Issue Date”) shall be payable quarterly on March 14, 2010, June 14, 2010,
September 14, 2010 and December 14, 2010 and on each March 14,  June 14,
September 14  and December 14, thereafter until all principal amounts hereunder
have been satisfied; provided, however, that the Company may elect, in its
discretion, by notice to the Holder at least 30 days before the Maturity Date to
extend the Maturity Date to the third anniversary of the Issue Date, in which
event the term “Maturity Date” shall refer to such date following such election.
 If the Company exercises such  election, the Company shall pay interest on the
outstanding principal sum quarterly as set forth above at the rate of the sum of
(a) 5.50% plus (b) the rate announced by Citibank N.A. from time to time as its
“prime rate”.

1.

Series of Notes.  This Note is one of a series of Promissory Notes, identical in
form (the “Notes”), issued on or about the date hereof, in the aggregate
principal amount of up to $3,000,000.  All Notes in such series shall rank
equally and ratably without preference or priority of any said Notes over any
others thereof.

2.

Registered Owner.  The Company may consider and treat the person in whose name
this Note shall be registered as the absolute owner thereof for all purposes
whatsoever (whether or not this Note shall be overdue) and the Company shall not
be affected by any notice to the contrary.  Subject to the provisions hereof,
the registered owner of this Note shall have the right to transfer it by
assignment and the transferee thereof, upon its registration as owner of this
Note, shall become vested with all the powers and rights of the transferor.
 Registration of any new owner shall take place upon presentation of this Note
to the Company at its offices together with the Note Assignment Form attached
hereto duly executed.  In case of transfers by operation of law, the transferee
shall notify the Company of such transfer and of its address, and shall submit
appropriate evidence regarding the transfer so that this Note may be registered
in the name of the transferee.  This Note is transferable only on the books of
the Company by the Holder on the surrender hereof, duly endorsed. Communications
sent to any registered owner shall be effective as against all holders or
transferees of this Note not registered at the time of sending the
communication.

3.

Consent Required.  Except with the prior written consent of the Holder, the
Company shall not grant a security interest in any of its assets to secure the
repayment of any indebtedness incurred by it for borrowed funds.

4.

Redemption.

4.1

Redemption Right. The Holder, by its acceptance of this Note, hereby
acknowledges that, at any time, and from time to time, prior to the Maturity
Date, the Company may, at its option, by written notice given to the Holder,
elect to redeem and prepay all or any portion of the outstanding principal
indebtedness evidenced by this Note, without premium or penalty.  Any such
notice of the Company’s election to redeem and prepay as provided for
hereinabove shall indicate the principal amount to be redeemed and prepaid (the
“Redemption Amount”) and shall be given not less than thirty (30) days prior to
the date fixed in such notice as the date for the redemption of this Note (the
“Redemption Date”).





--------------------------------------------------------------------------------




4.2

Interest.  In the event the Company so elects to redeem and prepay this Note, in
whole or in part, pursuant to Section 4.1 hereof, it shall pay to the Holder, in
addition to the Redemption Amount being prepaid, accrued interest thereon
through the Redemption Date; provided, however, that, if the Redemption Date is
prior to the six (6) month anniversary of the Issue Date, additional interest
shall be payable hereunder such that the Holder receives an amount of interest
on the Redemption Date equal to six (6) months interest on the Redemption Amount
less any interest theretofore paid thereon.

4.3

Obligations.  On the Redemption Date, this Note shall be due and payable to the
extent provided for in Sections 4.1 and 4.2 hereof and, if the remaining balance
of the principal amount of this Note is payable on the Redemption Date, the
Holder shall tender to the  Company this Note for cancellation.  Effective with
the Redemption Date, with respect to the Redemption Amount, interest will cease
to accrue, and the only right of the Holder shall be to receive the amount
payable upon redemption.

5.

Events of Default.  If the Company shall (i) fail to make any payment due
hereunder and such failure shall continue unremedied for a period of fifteen
(15) days following receipt of written notice thereof from the Holder; (ii)
violate the provisions of Section 3 hereof; (iii) admit in writing its inability
to pay its debts generally as they mature; (iv) make a general assignment for
the benefit of creditors; (v) be adjudicated a bankrupt or insolvent; (vi) file
a voluntary petition in bankruptcy or a petition or an answer seeking an
arrangement with creditors; (vii) take advantage of any bankruptcy, insolvency
or readjustment of debt law or statute or file an answer admitting the material
allegations of a petition filed against it in any proceeding under any such law;
(viii) apply for or consent to the appointment of a receiver, trustee or
liquidator for all or substantially all of its assets; or (ix) have an
involuntary case commenced against it under the Federal bankruptcy laws, which
case is not dismissed or stayed within sixty (60) days (each an “Event of
Default”), then, at any time thereafter and unless such Event of Default shall
have been cured or shall have been waived in writing by the Holder, the Holder
may, by written notice to the Company, declare the entire unpaid principal
amount of this Note then outstanding, together with accrued interest thereon, to
be forthwith due and payable, whereupon the same shall become forthwith due and
payable.  

6.

Investment Intent. The Holder, by its acceptance hereof, hereby represents and
warrants that this Note is being acquired for investment purposes only and
without a view to the distribution thereof, and may be transferred only in
compliance with the Act.  

7.

Transfer to Comply with the Securities Act of l933.  This Note may not be sold
or otherwise disposed of except as follows: (a) to a person or entity to whom
this Note may legally be transferred without registration and without the
delivery of a current prospectus under the Act with respect thereto or (b) to
any person or entity upon delivery of a prospectus then meeting the
require­ments of the Act relating to such securities and the offering thereof
for such sale or disposition, and thereafter to all successive assignees.

8.

Costs of Collection.  In  the event the Company shall default in the payment of
this Note when due, then the Company shall pay, in addition to unpaid principal
and interest, all the costs and expenses incurred in effecting collection
hereunder, including reasonable attorneys’ fees.

9.

Applicable Law.  This Note is issued under and shall for all purposes be
governed by and construed in accordance with the laws of the State of New York,
excluding choice of law rules thereof.

10.

Notices.  Any notice required or permitted to be given pursuant to this Note
shall be deemed to have been duly given when delivered by hand or sent by
certified or registered mail, return receipt requested and postage prepaid,
overnight mail or telecopier as follows:

If to the Holder, at address indicated on the last page of the Subscription
Agreement between the Company and the Holder in respect of the purchase of this
Note.




If to the Company:




747 Third Avenue

New York, NY  10017

Attention:  Michael Feinsod




or at such other address as the Holder or the Company shall designate by notice
to the other given in accordance with this Section 10.





--------------------------------------------------------------------------------




11.

Miscellaneous.  This Note evidences the entire obligation of the Company with
respect to the repayment of the principal amount hereof and the other matters
provided for herein.  No provision of this Note may be modified except by an
instrument in writing signed by the Company and the Holder.  Payment of interest
due under this Note prior to the Maturity Date or Redemption Date, as the case
may be, shall be made to the registered Holder of this Note.  Payment of
principal and interest due upon redemption or maturity shall be made to the
registered Holder of this Note on or after the Redemption Date or Maturity Date,
as the case may be, contemporaneous with and upon presentation of this Note for
payment.  No interest shall be due on this Note for such period of time that may
elapse between the Redemption Date or Maturity Date, as the case may be, and its
presentation for payment.  Notwithstanding the foregoing, it shall not be
necessary for the Holder to present this Note for payment in the event of a
partial redemption of this Note.

 [Remainder of page intentionally left blank.  Signature page follows.]





--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Note to be signed on its behalf,
in its corporate name, by its duly authorized officer, all as of the day and
year first above written.

AMERITRANS CAPITAL CORPORATION







By:                                                     

Name:

Title:








--------------------------------------------------------------------------------

AMERITRANS CAPITAL CORPORATION

PROMISSORY NOTE




DUE DECEMBER 14, 2011




NOTE ASSIGNMENT FORM




FOR VALUE RECEIVED




The undersigned
                                                             (please print or
typewrite name of assignor) hereby sells, assigns and transfers unto
                                                                                                                                                          

(please print or typewrite name, address and social security or taxpayer
identification number, if any, of assignee)  the within Promissory Note of
Ameritrans Capital Corporation, dated December 15, 2009, in the original
principal sum of $                       and hereby authorizes the Company  to
transfer this Note on its books.







If the Holder is an individual:

 

If the Holder is not an individual:

 

 

 

 

 

 

Name(s) of Holder

 

Name of Holder

 

 

 

 

 

 

 

 

By:

 

Signature of Holder

 

 

Signature of Authorized Representative

 

 

 

 

 

 

 

 

 

Signature, if jointly held

 

Name and Title of Authorized Representative

 

 

 

 

 

 

 

 

 

Date

 

Date

 

 

 










                                                          

(Signature(s) guaranteed)






